Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2002

Intermetals Corp v. Hanover Intl
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3322




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Intermetals Corp v. Hanover Intl" (2002). 2002 Decisions. Paper 346.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/346


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 01-3322



                     INTERMETALS CORPORATION,

                                     Appellant,

                                v.

           HANOVER INTERNATIONAL AKTIENGESELLSCHAFT FUR
                     INDUSTRIEVERSICHERUNGEN


                           ___________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                   (D.C. Civil No. 01-cv-00200)
        District Judge: The Honorable Mary Little Cooper

                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2002


       BEFORE: NYGAARD, BARRY, and MAGILL, Circuit Judges.



                      (Filed: June 11, 2002)

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Appellant, Intermetals Corporation, appeals from an order of the District
Court which dismissed the action. Appellant alleges as error the issues listed in
paragraph I, taken verbatim from their brief. Because we conclude that the District Court
did not err, we will affirm.
                               I.
         The allegations of error asserted by appellant are as follows:
         1.       Did the District Court err in construing the language of the forum selection
         clause to be exclusive, mandatory, and thus enforceable?
         2.       Did the District Court err in finding that the forum selection clause was
         part of the contract of insurance?
                              II.
         The facts and procedural history of this case are well known to the parties
and the court, and it is not necessary that we restate them here. The reasons why we
write an opinion of the court are threefold: to instruct the District Court, to educate and
inform the attorneys and parties, and to explain our decision. None of these reasons are
presented here. We use a not-precedential opinion in cases such as this, in which a
precedential opinion is rendered unnecessary because the opinion has no institutional or
precedential value. See United States Court of Appeals for the Third Circuit, Internal
Operating Procedure (I.O.P.) 5.2. Under the usual circumstances when we affirm by not-
precedential opinion and judgment, we "briefly set[] forth the reasons supporting the
court’s decision...." I.O.P. 5.4. In this case, however, we have concluded that neither a
full memorandum explanation nor a precedential opinion is indicated because of the very
extensive and thorough opinion filed by Judge Cooper of the District Court. Judge
Cooper’s opinion adequately explains and fully supports its order and refutes the
appellant’s allegations of error. Hence, we believe it wholly unnecessary to further
opine, or offer additional explanations and reasons to those given by the District Court,
why we will affirm. It is a sufficient explanation to say that, essentially for the reasons
given by the District Court in its opinion dated the 2nd day of August, 2001, we will
affirm.
                              III.
         In sum, for the foregoing reasons, we will affirm the order of the District
Court dated August 2, 2001.


_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                                       /s/ Richard L. Nygaard
                                Circuit Judge

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            ___________

                            No. 01-3322
                            ___________


                     INTERMETALS CORPORATION,

                                      Appellant,

                                 v.

           HANOVER INTERNATIONAL AKTIENGESELLSCHAFT FUR
                     INDUSTRIEVERSICHERUNGEN


                            ___________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                   (D.C. Civil No. 01-cv-00200)
        District Judge: The Honorable Mary Little Cooper

                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2002


       BEFORE: NYGAARD, BARRY, and MAGILL, Circuit Judges.


                           ___________

                             JUDGMENT
                           ___________



         This cause came to be considered on the record from the United States
District Court for the District of New Jersey and was submitted pursuant to Third Circuit
LAR 34.1(a) on June 7, 2002.
         On consideration whereof, it is now here ORDERED AND ADJUDGED
by this Court that the order of the said District Court entered on August 2, 2001, be, and
the same is hereby affirmed.
         Costs taxed against appellant
         All of the above in accordance with the opinion of this Court.

                               ATTEST:



                               _________________________________
                               Clerk

Dated: 11 June 2002